Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As noted in the remarks of 04/13/2022, the prior art of record does not teach an installation device of a basin faucet which includes an installation seat for installing the faucet above the basin surface and disposed with a limiting hole thereon, and a fastener, disposed with a first connection hole and a second connection hole, with the device also including a driving member with a driving part that abuts to a top surface of the installation seat, another end thereof passes through the limiting hole and the installation hole to extend below the basin surface, and a portion thereof extending below the basin surface penetrates the first connection hole and is screwed with the first connection hole and an anti-rotation member is provided with one end thereof fixed to the installation seat and another end thereof penetrating the second connection hole and abutting to a side wall of the second connection hole to prevent the fastener from rotating relative to the installation seat as claimed wherein the fastener is additionally provided with a through-hole which is formed by hollowing the fastener and is for the faucet to extend into and wherein the anti-rotation member is a pin and the installation seat is disposed with a fixing hole with one end of the pin extending into the fixing hole to be fixed to the installation seat, and another end thereof penetrates the second connection hole.
	As noted in the remarks of 04/13/2022, the lower fasteners in the prior art of record do not include a through hole which is formed by hollowing the fastener or the second anti-rotation member to be a pin with one end extending into a fixing hole on the upper installation seat with another end penetrating the second connection hole on the lower fastener.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754